
	
		I
		112th CONGRESS
		1st Session
		H. R. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish the Merchant Mariner Equity
		  Compensation Fund to provide benefits to certain individuals who served in the
		  United States merchant marine (including the Army Transport Service and the
		  Naval Transport Service) during World War II.
	
	
		1.Short TitleThis Act may be cited as the
			 Belated Thank You to the Merchant
			 Mariners of World War II Act of 2011.
		2.Payments to
			 Individuals Who Served During World War II in the United States Merchant
			 Marine
			(a)Establishment of
			 Compensation FundSubchapter
			 II of chapter 5 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					533.Merchant
				Mariner Equity Compensation Fund
						(a)Compensation
				Fund(1)There is in the general fund of the
				Treasury a fund to be known as the Merchant Mariner Equity Compensation
				Fund (in this section referred to as the compensation
				fund).
							(2)Subject to the availability of
				appropriations for such purpose, amounts in the compensation fund shall be
				available to the Secretary without fiscal year limitation to make payments to
				eligible individuals in accordance with this section.
							(b)Eligible
				Individuals(1)An eligible individual
				is an individual who—
								(A)during the one-year period beginning
				on the date of the enactment of the Belated Thank You to the Merchant Mariners
				of World War II Act of 2009, submits to the Secretary an application containing
				such information and assurances as the Secretary may require;
								(B)has not received benefits under the
				Servicemen's Readjustment Act of 1944 (Public Law 78–346); and
								(C)has engaged in qualified
				service.
								(2)For purposes of paragraph (1), a person has
				engaged in qualified service if, between December 7, 1941, and December 31,
				1946, the person—
								(A)was a member of the United States
				merchant marine (including the Army Transport Service and the Naval Transport
				Service) serving as a crewmember of a vessel that was—
									(i)operated by the War Shipping
				Administration or the Office of Defense Transportation (or an agent of the
				Administration or Office);
									(ii)operated in waters other than
				inland waters, the Great Lakes, and other lakes, bays, and harbors of the
				United States;
									(iii)under contract or charter to, or
				property of, the Government of the United States; and
									(iv)serving the Armed Forces;
				and
									(B)while so serving, was licensed or
				otherwise documented for service as a crewmember of such a vessel by an officer
				or employee of the United States authorized to license or document the person
				for such service.
								(c)Amount of
				PaymentsThe Secretary shall make a monthly payment out of the
				compensation fund in the amount of $1,000 to an eligible individual. The
				Secretary shall make such payments to eligible individuals in the order in
				which the Secretary receives the applications of the eligible
				individuals.
						(d)Authorization of
				Appropriations(1)There are authorized to be appropriated to
				the compensation fund amounts as follows:
								(A)For fiscal year 2010,
				$120,000,000.
								(B)For fiscal year 2011,
				$108,000,000.
								(C)For fiscal year 2012,
				$97,000,000.
								(D)For fiscal year 2013,
				$85,000,000.
								(E)For fiscal year 2014,
				$75,000,000.
								(2)Funds appropriated to carry out this
				section shall remain available until expended.
							(e)ReportsThe
				Secretary shall include, in documents submitted to Congress by the Secretary in
				support of the President's budget for each fiscal year, detailed information on
				the operation of the compensation fund, including the number of applicants, the
				number of eligible individuals receiving benefits, the amounts paid out of the
				compensation fund, the administration of the compensation fund, and an estimate
				of the amounts necessary to fully fund the compensation fund for that fiscal
				year and each of the three subsequent fiscal years.
						(f)RegulationsThe
				Secretary shall prescribe regulations to carry out this
				section.
						.
			(b)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall prescribe the regulations required under section 532(f) of title 38,
			 United States Code, as added by subsection (a).
			(c)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item related to section 532 the following new
			 item:
				
					533. Merchant Mariner Equity
				Compensation Fund.. 
				
			
